COURT Of CftMIAlfl/ B??Ftlb
                                                             of mm
                                                                                                                                   1h W/o
Mill^kMoAJudaM
 f)¥F)cr rif TAe fa,ir+ typis
 tin Am i23/)$ r*p\um^
Au^frY) 7£)tec 7fi<7//
                                                                                                                                RECEIVED IN
                                                                                                                          COURT OF CRIMINAL APPEALS
Fimmt Mfifarf 0. ^/^*/c<//g/7£                                                                                                     JAN 05 2015
                                                                                                                            AS3®IAco8ta,C!©rk
 XMJ Aajft, Sm?A, />
/W/fc Avfkz 7a/{Ul
QFl AiU^,^//Y)7/sJrit TMi/huv A1A^7/?/?^
Dearl\J\r>k,mfa_
                                                  &/\ l^/\/s Jphonal ^fAy^/)j/nifl<m^pnjdMf
/j Mb h/\o<sh yyyrf /h yt                                                                              r*/sCnvirLJk




 i• •   . •>• i y • j \ ll , .   f(ll/.J   T   v i n m i U|l*ll»livi.l|pwi   II V|l «_If   f» f l^V If • 1 ,l"-»l fl f/l M 'I *> I -w I tt-W ff T >• I I 1   .




                                                                             fcilfhSi




             Ars K)\r fj\ton<kmu\*fi\>7u*> /%jrf rf» DumberA£/i,lp{)MJJI kLu+ gff/ ftctiwd

^ Jirw iv&fesstanftjL (% irfey} A/oA'fTy LUheJhtr A ApdMmAuil 0k~ti-h^ lAjm recently
KffitfF. LAnA,^^ ynnr Kill tilth <x tex/m*. 7h(*M VntlZ\r>*
                                                                                                                                          /M2QS

                                                                   Priori e.t